4»*f«-/5
                               ELECTRONIC RECORD




COA #      12-13-00330-CR                        OFFENSE:        29.03


           Timothy Dewayne Pullins v. The
STYLE:     state of Texas                        COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    7th District Court


DATE: 5/6/2015                    Publish: NO    TC CASE #:      007-0509-13




                          IN THE COURT OF CRIMINAL APPEALS


         Timothy Dewayne Pullins v. The
STYLE:   State of Texas                               CCA#:          &v«-/r
          ?Ro SB                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ///t?j/<*f^                                SIGNED:                         PC:_
JUDGE:       Kit OUa^a^-                              PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD